Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 12 December 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 12 December 1806.

I have nothing new to tell you from this place. I have no letter from you of later date than 25. Novr:—My purpose now besides enquiring how you and the children, are is to enclose the within from Kitty to Caroline.
Our weather for some days past has been very bad—Snow-Hail-Rain and Sleet have followed one another in uninterrupted succession—It was so bad last Evening that the Ladies could not as they intended, attend the dancing Assembly.
Last Tuesday Evening we were at a tea and dancing party at Captain Tingey’s—It is the first time I have been in company since my arrival here—But I do not count Mr: Boyd’s—where I have been several times—And dined yesterday—upon Black-Fish and White-Backs—
We have just got the news of the destruction of the Prussian Army—which I believe occasions surprize to nobody—
There is a Prospect of a dull and easy Session of Congress—Peace seems to be restored between Mr: Randolph and the Administration—The non-importation Act is suspended, almost by unanimous vote in both Houses.
Your’s faithfully
J.Q.A.